DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The Amendments to the Claims in the Applicant’s Reply to Election/Restriction Requirement, filed on 10/28/22, have been entered.
According to the Amendment, claims 1-20 were pending.  Claims 1-10 are elected.  Claims 11-20 are not elected.  Claims 21-30 are added.  Thus, claims 1-10 and 21-30 are pending.

Claim Objections
Claim 4 is objected to because of the following informalities:  the first equal interval should be replaced with “the first equal intervals” so as to be consistent with its antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For example, claim 1 is on a warehousing system and recites, in part, “the self-driving system is operable to determine its position on a map of the warehouse based on the warehouse location ID.”  However, the claim never lists “the self-driving system” as an element of the claim.  Therefore, claim 1 is indefinite as well as claims 2-10 depending therefrom.  Correction is required.
Secondly, claim 1 is further indefinite for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: (1) a means for determining the position of the self-driving system on a map of the warehouse, such as a control device and (2) a means for generating a virtual map of the warehouse so as to allow the self-driving system to determine its position.  Correction is required. 
For one or more reasons above, independent claim 21 is indefinite under § 112(b) as well as claims 22-30 depending therefrom. 

Allowable Subject Matter
Claims 1-10 and 21-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 1 and 21 are on a warehousing system and recites, in part, “a first ground marking arranged on a ground surface of a warehouse, the first ground marking comprising machine-readable characteristics representing a warehouse location identification number (ID), the machine-readable characteristics comprising: (1) one or more horizontal lines parallelly arranged at equal intervals, wherein the total number of the one or more horizontal lines corresponding to a first information of the warehouse location ID; and (2) one or more vertical lines parallelly arranged at equal intervals, wherein the total number of the vertical lines corresponding to a second information of the warehouse location ID that is different from the first information.”
Conventional automated warehousing systems utilize transport robots which are configured to navigate across a warehouse floor with the aid of fiducial marks at fixed locations. See US Pub. No. 2007/0282482 to Beucher et al., US Pat. No. 9,436,184 to D’Andrea et al., US Pub. No. 2014/0277691 to Jacobus et al., US Pub. No. 2017/0029213 to Johnson et al., and US Pub. No. 2021/0321763 to Wang.  However, none of the cited prior art teaches utilizing ground markings with vertical lines and horizontal lines representing warehouse locations for guiding transport robots around a facility. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655